*1082Contrary to the plaintiffs’ contention, the Supreme Court applied the proper standard in reviewing the defendants’ motions to dismiss various causes of action in the amended complaint that were asserted against each of them (see generally Garner v China Natural Gas, Inc., 71 AD3d 825, 826 [2010]; Davis v Davis, 71 AD3d 13, 19 [2009]; Ruffino v New York City Tr. Auth., 55 AD3d 817, 818 [2008]). The Supreme Court did not err in directing the dismissal of the causes of action that are the subject of this appeal, as they either failed to state a cause of action, were untimely interposed, or were duplicative of other causes of action that were asserted (see generally CPLR 214 [4]; Chase Scientific Research v NIA Group, 96 NY2d 20, 30 [2001]; Colasacco v Robert E. Lawrence Real Estate, 68 AD3d 706, 708 [2009]; Kantrowitz v Allstate Indem. Co., 48 AD3d 753, 754 [2008]; Paterra v Nationwide Mut. Fire Ins. Co., 38 AD3d 511, 512-513 [2007]; LoPresti v Massachusetts Mut. Life Ins. Co., 30 AD3d 474, 476 [2006]; Tortura v Sullivan Papain Block Mc-Grath & Cannavo, P.C., 21 AD3d 1082, 1083 [2005]; Laruccia v Forchelli, Curto, Schwartz, Mineo, Carlino & Cohn, 295 AD2d 321, 322 [2002]). The Supreme Court also properly denied the plaintiffs’ requests for leave to replead that are raised on this *1083appeal (see generally Janssen v Incorporated Vil. of Rockville Ctr., 59 AD3d 15, 27 [2008]; Smith-Hoy v AMC Prop. Evaluations, Inc., 52 AD3d 809, 811 [2008]). Accordingly, the order must be affirmed insofar as appealed from. Skelos, J.P., Angiolillo, Dickerson and Hall, JJ., concur.